DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 2-3, 5, 14 are cancelled.
Claim 1, 6, 11 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub 2016/0162245) in view of Choi (US Pub 2014/0111530) referred to as Choi530 and Lin et al (US Pub 2008/0238895).

With respect to claim 1, Choi discloses a multi-display device including a plurality of display devices daisy-chained together (see fig. 1; par 0016; discloses FIG. 1 is a diagram illustrating examples of a video wall system; par 0067; discloses Display apparatuses included in a video wall system according to an embodiment of the present invention may be daisy chained to adjacent display apparatuses), wherein each of the plurality of display devices includes an image output controller (see fig. 2; controller 170; par 0020; discloses FIG. 2 is an internal block diagram of an individual display apparatus 100 constituting a video wall system according to an embodiment of the present invention) configured to select whether or not to delay an input video signal by a predetermined period according to a position of an adjacent display device of the plurality of the display devices (see par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus; par 0056; discloses The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM); see par 0073; discloses the predetermined time may be automatically set according to an arrangement position of each respective display apparatus; see par 0042-0044 as well); 
Choi discloses wherein the image output controller delays the image (see fig. 2; controller 170; see par 0027; discloses The controller 170 may perform de-multiplexing, image/voice signal processing, etc., output an image to the display module 180, and then output voice to the audio output unit 185.see par 0061; discloses when the first and second display apparatuses 100a and 100b display divided images obtained by dividing one image, the second display apparatus 100b may output an image with a time delay corresponding to a predetermined time after the first display apparatus 100a outputs an image); Choi discloses wherein when the adjacent display device is disposed in a lower direction than each of the plurality of display devices, in each display device, the image output controller delays the input video signal by the predetermined period, to thereby output the input video signal delayed by the predetermined period (par 0056; discloses  in a tile mode in which the upper display apparatus and the lower display apparatus divide and display one image, a time difference may be generated between time points when images are turned on by a lowermost end of the upper display apparatus and an uppermost end of the lower display apparatus, as illustrated in FIG. 3(b). The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM); par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus;);
Choi doesn’t expressly disclose the image output controller further includes a delay circuit including a frame memory configured to store data for a predetermined period, the delay circuit configured to produce the output signal by delaying the input video signal by the predetermined period, and a switch coupled to the delay circuit, the switch configured to receive the output signal that is delayed from the delay circuit and to select whether to supply the input video signal that is input to the display device to the delay circuit or not according to the selected result;
In the same field of endeavor, Choi530 discloses system and method for buffering a signal delay between display devices in a multi-display environment (see par 0003); Choi530 discloses the image output controller further includes a delay circuit including a frame memory configured to store data for a predetermined period, the delay circuit configured to produce the output signal by delaying the input video signal by the predetermined period,(see fig. 4; storage unit 130; par 0033; discloses the signal input controller 110 stores an image signal input from the image processor 200 in the storage unit 130 and outputs the image signal to the display module 300 after a delay. At this time, the signal input controller 110 delays the image signal as much as a delay time value set in the delay setting unit 120 and then outputs the image signal to the display module 300.) and a switch coupled to the delay circuit, the switch configured to receive the output signal that is delayed from the delay circuit and supply the input video signal that is input to the display device to the delay circuit according to the selected result (see fig. 4; signal input controller 110; see par 0035; discloses the storage unit 130 stores and outputs an image signal according to the control of the signal input controller 110. Here, the storage unit 130 stores the image signal input from the signal input controller 110 according to the control of the signal input controller 110 and outputs the image signal to the signal input controller 110);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Choi to use a storage unit and a signal input controller to delay the image data in a manner disclosed by Choi530 in order to delay the image data such that image data is properly displayed across plurality of displays;
Choi as modified by Choi530 discloses the delay of image data is performed by the display device for itself (Choi; see par 0066);
Choi as modified by Choi530 don’t expressly disclose outputting the input video signal delayed by the predetermined period to the adjacent display device; wherein the input video signal delayed by the predetermined period is not used in each its own display device, and other video signal without any delay than the input video signal delayed by the predetermined period is used in each its own display device for display;
In the same field of endeavor, Lin discloses a display device and method for delaying a load signal used for outputting video signal (see par 0008; discloses the timing controller 100 transmits a load signal S.sub.LOAD to the column drivers CD.sub.1-CD.sub.N with a bus-type interface. The load signal S.sub.LOAD is utilized to trigger the column drivers CD.sub.1-CD.sub.N to output video data); Lin discloses plurality of column drivers connected in cascade manner where each driver comprises a delay circuit and outputs the delayed signal to the next adjacent driver (see par 0029; discloses the delay modules DE.sub.1-DE.sub.N are used for receiving the load signal, delaying timing of the received load signal for a predetermined time and then outputting the delayed load signal to the next column driver); wherein the input video signal delayed by the predetermined period is not used in each its driver, and other video signal without any delay than the input video signal delayed by the predetermined period is used in each its own driver (Lin; see par 0029; discloses the delay modules DE.sub.1-DE.sub.N are used for receiving the load signal, delaying timing of the received load signal for a predetermined time and then outputting the delayed load signal to the next column driver; the column driver CD.sub.1 is coupled to the timing controller 310 and thereby receives the load signal S.sub.LOAD0 outputted by the timing controller 310. The delay module DE.sub.1 of the column driver CD.sub.1 delays timing of the load signal S.sub.LOAD0, and then outputs a load signal S.sub.LOAD1 to the column driver CD.sub.2. By the same operation, the delay module DE.sub.2 delays timing of the load signal S.sub.LOAD1, and then outputs a load signal S.sub.LOAD2 to the column driver CD.sub.3).
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Choi as modified by Choi530 to delay the display signal using a prior display controller and output the delayed signal to the next adjacent display as disclosed by Lin in order to achieve the predictable result of reducing the visible step difference between the images output by the first and second display apparatuses.
Upon modification, Choi as modified by Choi530 and Lin would disclose wherein the input video signal delayed by the predetermined period is not used in each its own display device, and other video signal without any delay than the input video signal delayed by the predetermined period is used in each its own display device for display because according to Choi, only the display that is positioned below a previous display that are in a first column require the delayed video signal and the displays that are in same row don’t require the delayed signal; Upon modified by Lin, the delaying of video signal may be performed by the display that is above the display and can transmit the delayed signal to the adjacent display that needs the delayed video signal.


With respect to claim 4, Choi as modified by Choi530 and Lin further discloses wherein the plurality of display devices are aligned in a matrix so that a position of each of the plurality of display devices is defined a line number and a column number of the matrix, (Choi; see par 0068; discloses as illustrated in FIG. 1(a), for a video wall system with arrangement corresponding to a matrix formation of two rows and two columns,) and wherein each of the plurality of display devices is configured to output the input video signal delayed by the predetermined period as the output signal to the adjacent display device when each of the plurality of display devices is disposed at a position changeable in the line number (Choi; see par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus; par 0068; discloses a corresponding display apparatus may receive an input image signal, a control signal, etc. from a display apparatus adjacent thereto and bypass the input image signal, the control signal, etc. to another display apparatus adjacent thereto).

With respect to claim 6, Choi discloses a control method for each of a plurality of display devices daisy-chained together to constitute a multi-display device, the control method comprising(see par 0003; discloses invention relates to a video wall system and an operating method thereof, and more particularly to a video wall system and an operating method thereof; par 0067; discloses Display apparatuses included in a video wall system according to an embodiment of the present invention may be daisy chained to adjacent display apparatuses), 
selecting whether or not to delay an input video signal by a predetermined period according to a position of an display device  of the plurality of display devices(see par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus; par 0056; discloses The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM); see par 0073; discloses the predetermined time may be automatically set according to an arrangement position of each respective display apparatus; see par 0042-0044 as well;);
wherein when the adjacent display device is disposed in a lower direction than each of the plurality of display devices, in each display device, delaying the input video signal by the predetermined period, outputting the input video signal delayed by the predetermined period (par 0056; discloses  in a tile mode in which the upper display apparatus and the lower display apparatus divide and display one image, a time difference may be generated between time points when images are turned on by a lowermost end of the upper display apparatus and an uppermost end of the lower display apparatus, as illustrated in FIG. 3(b). The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM); par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus;);
Choi doesn’t expressly disclose supplying the input video signal into the delay circuit, and delaying the input video signal from the switch;
In the same field of endeavor, Choi530 discloses system and method for buffering a signal delay between display devices in a multi-display environment (see par 0003); Choi530 discloses supplying the input video signal into the delay circuit, and delaying the input video signal from the switch;(see fig. 4; signal input controller 110; see par 0035; discloses the storage unit 130 stores and outputs an image signal according to the control of the signal input controller 110. Here, the storage unit 130 stores the image signal input from the signal input controller 110 according to the control of the signal input controller 110 and outputs the image signal to the signal input controller 110);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Choi to use a storage unit and a signal input controller to delay the image data in a manner disclosed by Choi530 in order to delay the image data such that image data is properly displayed across plurality of displays;
Choi as modified by Choi530 discloses the delay of image data is performed by the display device for itself (Choi; see par 0066);
Choi as modified by Choi530 don’t expressly disclose outputting the input video signal delayed by the predetermined period to the adjacent display device; wherein the input video signal delayed by the predetermined period is not used in each its own display device, and other video signal without any delay than the input video signal delayed by the predetermined period is used in each its own display device for display;
In the same field of endeavor, Lin discloses a display device and method for delaying a load signal used for outputting video signal (see par 0008; discloses the timing controller 100 transmits a load signal S.sub.LOAD to the column drivers CD.sub.1-CD.sub.N with a bus-type interface. The load signal S.sub.LOAD is utilized to trigger the column drivers CD.sub.1-CD.sub.N to output video data); Lin discloses plurality of column drivers connected in cascade manner where each driver comprises a delay circuit and outputs the delayed signal to the next adjacent driver (see par 0029; discloses the delay modules DE.sub.1-DE.sub.N are used for receiving the load signal, delaying timing of the received load signal for a predetermined time and then outputting the delayed load signal to the next column driver); wherein the input video signal delayed by the predetermined period is not used in each its driver, and other video signal without any delay than the input video signal delayed by the predetermined period is used in each its own driver (Lin; see par 0029; discloses the delay modules DE.sub.1-DE.sub.N are used for receiving the load signal, delaying timing of the received load signal for a predetermined time and then outputting the delayed load signal to the next column driver; the column driver CD.sub.1 is coupled to the timing controller 310 and thereby receives the load signal S.sub.LOAD0 outputted by the timing controller 310. The delay module DE.sub.1 of the column driver CD.sub.1 delays timing of the load signal S.sub.LOAD0, and then outputs a load signal S.sub.LOAD1 to the column driver CD.sub.2. By the same operation, the delay module DE.sub.2 delays timing of the load signal S.sub.LOAD1, and then outputs a load signal S.sub.LOAD2 to the column driver CD.sub.3).
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Choi as modified by Choi530 to delay the display signal using a prior display controller and output the delayed signal to the next adjacent display as disclosed by Lin in order to achieve the predictable result of reducing the visible step difference between the images output by the first and second display apparatuses.
Upon modification, Choi as modified by Choi530 and Lin would disclose wherein the input video signal delayed by the predetermined period is not used in each its own display device, and other video signal without any delay than the input video signal delayed by the predetermined period is used in each its own display device for display because according to Choi, only the display that is positioned below a previous display that are in a first column require the delayed video signal and the displays that are in same row don’t require the delayed signal; Upon modified by Lin, the delaying of video signal may be performed by the display that is above the display and can transmit the delayed signal to the adjacent display that needs the delayed video signal.

With respect to claim 7, Choi as modified by Choi530 and Lin further discloses wherein the plurality of display devices are aligned in a matrix defined by at least two rows and at least one column (Choi; see fig. 5; discloses the plurality of display device are arranged in three rows and one column), and wherein a first display device of the plurality of display devices, which is disposed at a first row being any one of the at least two rows, is configured to output the input video signal delayed by the predetermined period as the output signal to the adjacent display device when the adjacent display device is disposed at a second row different from the first row (Choi; see par 0061; discloses in the video wall system according to an embodiment of the present invention, when the first and second display apparatuses 100a and 100b display divided images obtained by dividing one image, the second display apparatus 100b may output an image with a time delay corresponding to a predetermined time after the first display apparatus 100a outputs an image).

With respect to claim 8, Choi as modified by Choi530 and Lin further discloses wherein the first display device is configured to output the input video signal not delayed by the predetermined period as the output signal to the adjacent display device when the adjacent display device is disposed at the first row (Choi; see par 056; discloses The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM).).

With respect to claim 9, Choi as modified by Choi530 and Lin further discloses wherein the plurality of display devices are aligned in a matrix defined by at least two rows and at least one column (Choi; see fig. 5; discloses the plurality of display device are arranged in three rows and one column), and wherein a first display device of the plurality of display devices, which is disposed at a first row being any one of the at least two rows, is configured to output the input video signal delayed by the predetermined period as the output signal to the adjacent display device when the adjacent display device is disposed at a second row different from the first row (Choi; see par 0061; discloses in the video wall system according to an embodiment of the present invention, when the first and second display apparatuses 100a and 100b display divided images obtained by dividing one image, the second display apparatus 100b may output an image with a time delay corresponding to a predetermined time after the first display apparatus 100a outputs an image).

With respect to claim 10, Choi as modified by Choi530 and Lin further discloses wherein the first display device is configured to output the input video signal not delayed by the predetermined period as the output signal to the adjacent display device when the adjacent display device is disposed at the first row (Choi; see par 056; discloses The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM).).

With respect to claim 11, Choi discloses a control method for each of a plurality of display devices daisy-chained together to constitute a multi-display device, the control method comprising(see par 0003; discloses invention relates to a video wall system and an operating method thereof, and more particularly to a video wall system and an operating method thereof; par 0067; discloses Display apparatuses included in a video wall system according to an embodiment of the present invention may be daisy chained to adjacent display apparatuses), 
selecting whether or not to delay an input video signal by a predetermined period according to a position of another display device of the plurality of display devices(see par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus; par 0056; discloses The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM); see par 0073; discloses the predetermined time may be automatically set according to an arrangement position of each respective display apparatus; see par 0042-0044 as well;);
wherein when the adjacent display device is disposed in a lower direction than each of the plurality of display devices, in each display device, delaying the input video signal by the predetermined period, outputting the input video signal delayed by the predetermined period (par 0056; discloses  in a tile mode in which the upper display apparatus and the lower display apparatus divide and display one image, a time difference may be generated between time points when images are turned on by a lowermost end of the upper display apparatus and an uppermost end of the lower display apparatus, as illustrated in FIG. 3(b). The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM); par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus;);
Choi doesn’t expressly disclose supplying the input video signal into the delay circuit, and delaying the input video signal from the switch;
In the same field of endeavor, Choi530 discloses system and method for buffering a signal delay between display devices in a multi-display environment (see par 0003); Choi530 discloses supplying the input video signal into the delay circuit, and delaying the input video signal from the switch;(see fig. 4; signal input controller 110; see par 0035; discloses the storage unit 130 stores and outputs an image signal according to the control of the signal input controller 110. Here, the storage unit 130 stores the image signal input from the signal input controller 110 according to the control of the signal input controller 110 and outputs the image signal to the signal input controller 110);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Choi to use a storage unit and a signal input controller to delay the image data in a manner disclosed by Choi530 in order to delay the image data such that image data is properly displayed across plurality of displays;
Choi as modified by Choi530 discloses the delay of image data is performed by the display device for itself (Choi; see par 0066);
Choi as modified by Choi530 don’t expressly disclose outputting the input video signal delayed by the predetermined period to the adjacent display device; wherein the input video signal delayed by the predetermined period is not used in each its own display device, and other video signal without any delay than the input video signal delayed by the predetermined period is used in each its own display device for display;
In the same field of endeavor, Lin discloses a display device and method for delaying a load signal used for outputting video signal (see par 0008; discloses the timing controller 100 transmits a load signal S.sub.LOAD to the column drivers CD.sub.1-CD.sub.N with a bus-type interface. The load signal S.sub.LOAD is utilized to trigger the column drivers CD.sub.1-CD.sub.N to output video data); Lin discloses plurality of column drivers connected in cascade manner where each driver comprises a delay circuit and outputs the delayed signal to the next adjacent driver (see par 0029; discloses the delay modules DE.sub.1-DE.sub.N are used for receiving the load signal, delaying timing of the received load signal for a predetermined time and then outputting the delayed load signal to the next column driver); wherein the input video signal delayed by the predetermined period is not used in each its driver, and other video signal without any delay than the input video signal delayed by the predetermined period is used in each its own driver (Lin; see par 0029; discloses the delay modules DE.sub.1-DE.sub.N are used for receiving the load signal, delaying timing of the received load signal for a predetermined time and then outputting the delayed load signal to the next column driver; the column driver CD.sub.1 is coupled to the timing controller 310 and thereby receives the load signal S.sub.LOAD0 outputted by the timing controller 310. The delay module DE.sub.1 of the column driver CD.sub.1 delays timing of the load signal S.sub.LOAD0, and then outputs a load signal S.sub.LOAD1 to the column driver CD.sub.2. By the same operation, the delay module DE.sub.2 delays timing of the load signal S.sub.LOAD1, and then outputs a load signal S.sub.LOAD2 to the column driver CD.sub.3).
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Choi as modified by Choi530 to delay the display signal using a prior display controller and output the delayed signal to the next adjacent display as disclosed by Lin in order to achieve the predictable result of reducing the visible step difference between the images output by the first and second display apparatuses.
Upon modification, Choi as modified by Choi530 and Lin would disclose wherein the input video signal delayed by the predetermined period is not used in each its own display device, and other video signal without any delay than the input video signal delayed by the predetermined period is used in each its own display device for display because according to Choi, only the display that is positioned below a previous display that are in a first column require the delayed video signal and the displays that are in same row don’t require the delayed signal; Upon modified by Lin, the delaying of video signal may be performed by the display that is above the display and can transmit the delayed signal to the adjacent display that needs the delayed video signal.

With respect to claim 12, Choi as modified by Choi530 and Lin further discloses wherein the plurality of display devices are aligned in a matrix defined by at least two rows and at least one column (Choi; see fig. 5; discloses the plurality of display device are arranged in three rows and one column), and wherein a first display device of the plurality of display devices, which is disposed at a first row being any one of the at least two rows, is configured to output the input video signal delayed by the predetermined period as the output signal to the adjacent display device when the adjacent display device is disposed at a second row different from the first row (Choi; see par 0061; discloses in the video wall system according to an embodiment of the present invention, when the first and second display apparatuses 100a and 100b display divided images obtained by dividing one image, the second display apparatus 100b may output an image with a time delay corresponding to a predetermined time after the first display apparatus 100a outputs an image).

With respect to claim 13, Choi as modified by Choi530 and Lin further discloses wherein the first display device is configured to output the input video signal not delayed by the predetermined period as the output signal to the adjacent display device when the adjacent display device is disposed at the first row (Choi; see par 056; discloses The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM).).

With respect to claim 15, Choi as modified by Choi530 and Lin further discloses wherein the image output controller selects whether or not to delay an input video signal for the predetermined period according to the position where the display device is arranged, and outputs an image signal obtained by delaying the input video signal for the predetermined period of time as the output signal based on a result of the selection to a display device of a next stage of the plurality of display devices that are daisy-chained (Choi530; par 0049; discloses when an image signal is received from the image processor 200, the signal input controller 110 stores the corresponding image signal in the storage unit 130, reads a corresponding delay time value from the delay setting unit 120, based on the entire multi-display configuration (M.times.N) and the identifier (ID) for identifying a location of the corresponding display device belonging thereto, which are included in the corresponding image signal, and then outputs the image signal to the display module 300 after delaying by the corresponding time delay value);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Choi as modified by Choi530 and Lin to delay the video signal based on the identifier allowing display to identify its location among the plurality of displays as disclosed by Choi530 in order to achieve a system that can identify the location of plurality display and perform the delay automatically.

With respect to claim 16, Choi as modified by Choi530 and Lin further discloses while the adjacent display device disposed in the lower direction from the at least one of the plurality of display devices uses the input video signal delayed by the predetermined period (Choi; see par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus;); Lin discloses wherein the input video signal comprising video data that is delayed by the predetermined period is not used in at least one of the plurality of drivers (Lin; see par 0029; discloses the delay modules DE.sub.1-DE.sub.N are used for receiving the load signal, delaying timing of the received load signal for a predetermined time and then outputting the delayed load signal to the next column driver; the column driver CD.sub.1 is coupled to the timing controller 310 and thereby receives the load signal S.sub.LOAD0 outputted by the timing controller 310. The delay module DE.sub.1 of the column driver CD.sub.1 delays timing of the load signal S.sub.LOAD0, and then outputs a load signal S.sub.LOAD1 to the column driver CD.sub.2. By the same operation, the delay module DE.sub.2 delays timing of the load signal S.sub.LOAD1, and then outputs a load signal S.sub.LOAD2 to the column driver CD.sub.3);
Upon modified by Lin, the delaying of video signal may be performed by the display that is above the display that needs the delayed video signal and can transmit the delayed signal to the adjacent display that needs the delayed video signal.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 11 have been fully considered however they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1, 6 and 11, applicant’s representative argued that Choi in view of Choi 530 and  Lin fails to disclose wherein the input video signal delayed by the predetermined period is not used in each its own display device, and other video signal without any delay than the input video signal delayed by the predetermined period is used in each its own display device for display; further applicant’s representative argued that Lin discloses delaying a load signal and not a video signal;
However examiner respectfully disagrees with applicant’s arguments and maintains that the Choi in view Choi530 and Lin renders the claimed invention obvious;
First of all, Choi discloses a plurality of display devices that are connected in a daisy-chained manner; where the plurality of display devices display a combined image/video. Choi discloses delaying is required for a display device in the plurality of display devices that is positioned below another display device in a first column (see par 0066); Choi further discloses delaying of video signal is not required when the display are positioned in a horizontal direction (par 0056). Choi discloses the function of delaying the video signal is performed by the display itself that needs the delayed video signal;
Choi doesn’t expressly disclose the process of delaying the video image is performed by the upper display device and transmits the delayed video signal to the lower positioned displayed device such that the lower positioned display device doesn’t need to delay the video signal and can directly display the delayed video. 
Lin discloses a display device that comprises plurality of source drivers connected to a display panel. The source drivers uses a load signal to output the video data to the display panel. Lin further discloses delaying the load signal such that video signal output to the display panel is delayed. Hence Lin discloses a display device that delays the video signal by delaying the load signal. Lin further discloses the first source driver receives load signal from the timing controller where the load signal is used by the source driver to output video data; Lin discloses the next stage source drivers require a delayed load signal in order to properly display video by the display device. Lin discloses each source driver include a delay circuit that delays the load signal and transmits the delayed load signal to next stage source driver (see par 0029); Lin discloses the source driver that needs delayed load signal receives it from the previous source driver. 
 Lin discloses in different embodiment the load signal may be delayed by the timing controller itself and transmit the delayed load signal to the source driver (see par 0046); Moreover Lin discloses the source drivers may also delay the load signal itself to be used by it instead of relying on other source drivers to delay the load signal (see par 0045; discloses When the point-to-point or bus-type manner is applied, the column drivers CD.sub.1-CD.sub.10 delay the load signal after receiving the load signal from the timing controller, and do not need to output the delayed load signal to other column drivers); Hence Lin discloses different embodiments where the delaying of the load signal may be performed in different ways. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Choi to perform the delay of video signal by the prior display and transmit the delayed video signal to the lower positioned display device that needs the delayed video signal in order to achieve the same predictable result of correcting displaying the video on the plurality of display devices. Hence the rejection is maintained.
Upon modification, Choi as modified by Choi530 and Lin would disclose wherein the input video signal delayed by the predetermined period is not used in each its own display device, and other video signal without any delay than the input video signal delayed by the predetermined period is used in each its own display device for display because according to Choi, only the display that is positioned below a previous display that are in a first column require the delayed video signal and the displays that are in same row don’t require the delayed signal; Upon modified by Lin, the delaying of video signal may be performed by the display that is above the display and can transmit the delayed signal to the adjacent display that needs the delayed video signal.

Conclusion
                                                                                                                                                                                                      
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/18/2022